t c no united_states tax_court the nis family_trust frank ni trustee et al petitioners v commissioner of internal revenue respondent docket nos filed date the cases are before the court on r’s motions for judgment on the pleadings and partial summary_judgment and on the court’s orders to show cause why it should not impose penalties on ps for instituting or maintaining proceedings primarily for delay or for advancing frivolous or groundless positions and require ps’ attorney s to pay excess costs expenses and fees for her bad faith course of conduct by which she unreasonably and vexatiously multiplied these proceedings in the petitions ps fail to address any of the adjustments made in the notices of deficiency raising ' cases of the following petitioners are consolidated herewith nis venture trust frank hae-rong ni trustee docket no and hae-rong and lucy b ni docket no -- - only meritless tax-protester arguments ps therefore have conceded those adjustments and with respect to the deficiencies in tax determined by r entry of judgment on the pleadings is appropriate sec_7491 i r c does not add to the burden of respondent as the movant for judgment on the pleadings in these cases r has shown that partial summary_judgment is appropriate for the accuracy-related_penalties determined by r ps have abandoned their return positions relying instead on a strategy of noncooperation and delay undertaken behind a smokescreen of frivolous tax- protester arguments s ps’ attorney has in bad faith aided ps in that strategy by making additional meritless tax-protester arguments making meritless motions and responses to motions and abusing the court’s subpoena power neither ps or s have shown that the orders to show cause should not be made absolute held with respect to the deficiencies in tax determined by respondent judgment will be entered on the pleadings rule a tax_court rules_of_practice and procedure held further sec_7491 i r c does not add to movant’s burden for judgment on the pleadings with respect to such deficiencies in tax held further with respect to the sec_6662 i r c accuracy-related_penalties partial summary_judgment will be granted for r rule a tax_court rules_of_practice and procedure held further in each case p or ps will be required to pay penalties dollar_figure in docket no dollar_figure in docket no and dollar_figure in docket no on account of instituting and maintaining these proceedings primarily for delay and taking frivolous and groundless positions sec_6673 sec_5 held further s will be required to pay personally dollar_figure for r’s excess attorney’s fees reasonably incurred by r on account of s’s bad faith course of conduct in which she unreasonably and vexatiously multiplied the proceedings sec_6673 i r c crystal d sluyter for petitioners dale a zusi paul k webb and debra k moe for respondent opinion halpern judge these cases have been consolidated for trial briefing and opinion the consolidated cases or these cases respondent has determined deficiencies in income_tax and accuracy-related_penalties under sec_6662 as follows taxable petitioner s year deficiency penalty the nis family_trust frank ni trustee dollar_figure dollar_figure nis venture trust frank ni trustee big_number big_number hae-rong and lucy b ni big_number these cases are before the court on respondent’s motions for a judgment on the pleadings and b partial summary_judgment and the court’s orders to show cause why it should not impose a penalties on petitioners pursuant to sec_6673 and b require counsel for petitioners crystal d sluyter to pay costs expenses and fees without distinction costs pursuant to sec_6673 unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and - - all rule references are to the tax_court rules_of_practice and procedure background residence at the time the petitions were filed all petitioners resided in san jose california notices of deficiency by separate notices of deficiency each dated date collectively the notices of deficiency or notices respondent determined the deficiencies in tax and penalties set forth above respondent’s determinations were based on the following adjustments nis family_trust respondent disallowed petitioner’s deduction for fiduciary and attorney’s fees in the amount of dollar_figure because of petitioner’s failure to establish the amount if any of such fees paid during the taxable_year for ordinary and necessary expenses_incurred in connection with trust administration or the management of trust assets respondent disallowed petitioner’s deduction for a charitable_contribution in the amount of dollar_figure because of copies of those notices of deficiency are attached as exhibits a through c to respondent’s regquests for admissions as set forth below petitioners failed timely to deny respondent’s requests for admissions and therefore such requests are deemed admitted see rule petitioners are also deemed to admit that petitioner hae-rong ni is also known as frank ni - - petitioner’s failure to substantiate the existence and amount of any contribution that a contribution was made to a charitable_organization and that the claimed contribution was not a prohibited_transaction resulting in personal benefit or inurement respondent disallowed petitioner’s claimed exemption deduction in the amount of dollar_figure because of petitioner’s failure to show entitlement to such deduction under either sec_651 or sec_652 nis venture trust respondent disallowed petitioner’s cost_of_goods_sold in the amount of dollar_figure and a deduction for schedule c profit or loss from business_expenses in the amount of dollar_figure because of petitioner’s failure to substantiate such expenditures and to show that such expenses were incurred_in_a_trade_or_business respondent disallowed an s_corporation loss in the amount of dollar_figure because of petitioner’s failure to substantiate such loss and show that the loss was a business loss on various grounds respondent disallowed an income distribution_deduction in the amount of dollar_figure a deduction for attorney’s fees of dollar_figure a deduction for an exemption of dollar_figure and a schedule e supplemental income and loss expense for rent in the amount of dollar_figure hae-rong and lucy b ni respondent increased petitioners’ gross_income by dollar_figure based on the alternative grounds that the nis family_trust and the nis venture trust together the trusts are shams with no economic_substance the trusts are grantor trusts under the assignment_of_income_doctrine petitioners are taxable on the income and deductions of the trusts or if the trusts are recognized for tax purposes sec_652 or sec_662 function to increase the gross_income of petitioners respondent also made certain resultant adjustments and other adjustments that are not fully explained pleadings a separate petition in each of the consolidated cases was filed on date none of the petitions fully complied with our rules and in each case petitioner petitioners in the case of hae-rong and lucy b ni was ordered by the court to file an amended petition in each case petitioner or petitioners filed an amended petition together the amended petitions stating the following disagreement and reasons therefor with the adjustments set forth above and accompanying penalty i disagree with all the adjustments and changes the commissioner has made i do not believe that there was any underlying liability due to a lack of consideration i have previously submitted facts with the internal_revenue_service irs in support of my position in an effort to resolve the matter administratively the irs failed or refused to consider those facts or my good_faith effort to resolve - jj - the matter the following facts were submitted to the trs in april of it does not appear that the united_states and the state of california each a body politic with their respective governments are under any legal_obligation to protect our property and ourselves that although i may have accepted some commercial benefits it does not appear that the tax in question bears a fiscal relation to those benefits in addition regardless of the fact that some commercial benefits may have been accepted it does not appear that any obligation to pay any particular tax in return was ever disclosed factually this case is distinguished from cases such as 939_f2d_499 and similar cases because the presumption of 265_us_47 has been overcome due in part to statutes such a sec_50 u s c as enacted in the irs has not disputed these facts therefore petitioner brings only an issue of law before the court the legal conclusion drawn from the above facts is that no liability could have been incurred regardless if income was earned or not because of a lack of consideration see also state of 311_us_435 and 430_us_274 respondent filed answers to the amended petitions on date in each answer respondent denied making errors in his adjustments consolidation by motion filed date respondent moved to consolidate these cases for trial briefing and opinion the motion to consolidate we ordered petitioners to make any - - objection to the motion to consolidate by date no objection was made and we granted the motion to consolidate on date cases set for trial by notice dated date these cases were set for trial at the trial session of the court commencing on date in san francisco california the trial session admissions on date respondent served respondent’s requests for admissions the requests for admissions on all petitioners herein see rule none of the petitioners responded to the requests for admissions therefore each matter as to which respondent requested admission is deemed admitted the deemed admissions see rule c we will set forth some of the deemed admissions in the discussion that follows appearance of crystal d sluyter on date crystal d sluyter attorney entered her appearance in each of these cases on behalf of the respective petitioner or petitioners motions for protective_order on date petitioners by and through ms sluyter separately moved in each case for a protective_order in regards to discovery and production of documents motions for protective_order or the motions the motions all state --- - this motion should be granted because the respondent is not entitled to receive any private and confidential books_and_records from petitioners no affidavits accompany the motions the motions are accompanied however by documents entitled memorandum of points and authorities the memoranda the memoranda state as follows the gravamen of petitioners’ case is that respondent has no legitimate authority over their lives and property the memoranda continue the petitioners entered evidence that the internal_revenue_code irc was not applicable to them as the petitioners maintain that respondent lacks legitimate authority over their lives and property it would be imprudent to allow respondent to have petitioners’ books_and_records before evidence is provided to the contrary the motions are all signed by ms sluyter on date the court ordered respondent to respond to the motions on date respondent filed an 11-page response on date the court denied the motions motions for judgment on the pleadings on date respondent by a separate motion in each case moved for judgment on the pleadings the motions for judgment on the pleadings or the motions on date the court ordered petitioners to respond to the motions for judgment on the pleadings on date in response to the - lo - motions all of the petitioners filed similar documents captioned petitioners’ objections to respondent’s motion for judgment on the pleadings and supporting memorandum sometimes petitioners’ objections the memorandum portion of each of petitioners’ objections states that although in the petition petitioner petitioners in the case of hae-rong and lucy b ni did state that there were no issues of fact in dispute such is no longer the case each such memorandum portion claims there is no evidence to suggest that there is a bona_fide political relationship between the petitioners and the united_states and the state of california there is no evidence that the petitioners are subject_to the written will of individuals called congressmen fach of petitioners’ objections includes an affidavit of ms sluyter wherein among other things she claims without further detail there is a factual dispute as to the petitioners relationship to the united_states and the state of california ms sluyter signed the petitioners’ responses court’s order dated date by order dated date the april order the court calendared the motions for judgment on the pleadings for hearing at the trial session and ordered that at the trial session a petitioners show cause why the court should not impose a penalty pursuant to sec_6673 which provides for a penalty if among other things a proceeding is instituted or maintained primarily for delay or the taxpayer’s position is frivolous or groundless and b ms sluyter show cause why she should not be required to pay costs pursuant to sec_6673 which provides that costs may be imposed on counsel who has multiplied the proceedings in any case unreasonably and vexatiously motions to compel on date by one consolidated motion made in each of these cases respondent moved to compel production of documents and answers to interrogatories the motions to compel in support of the motions to compel respondent set forth a history of unfulfilled requests for both informal and formal discovery in support of the motion to compel answers to interrogatories respondent set forth the following description of an date meeting among respondent’s counsel ms sluyter and an individual named mark macdonald on date respondent’s counsel met with attorney sluyter and mark macdonald a representative of petitioners regarding respondent’s informal and formal discovery requests and about the legal theories presented in these consolidated cases attorney sluyter and mr macdonald set forth a variety of arguments on petitioners’ behalf including that what the united_states government calls the federal_law is not applicable to petitioners frank hae-rong and lucy ni that frank hae-rong and lucy ni have no affiliation to the so-called united_states that the internal_revenue_service has no jurisdiction to audit the income_tax returns of frank hae-rong and lucy ni and that frank hae-rong and lucy ni can have no tax_liability because no consideration exists between the ni’s and the united_states government further attorney sluyter stated that petitioners would not be providing respondent’s counsel with responses to the aforementioned interrogatories and would not be providing respondent’s counsel with any of the requested documents finally attorney sluyter stated that she would be filing a protective_order with this court regarding respondent’s counsel’s discovery requests respondent asked that petitioners be ordered to produce documents pursuant to separately numbered requests in respondent’s first request for production of documents the document request and answer separately numbered interrogatories propounded in respondent’s first set of interrogatories the interrogatories respondent asked for sanctions if petitioners failed to comply with any such order by order dated date the april order the court ordered petitioners on or before date to produce the documents asked for in the document request and answer the interrogatories the court set the sanctions portion of the motions to compel for hearing at the trial session on date the court filed as a status report respondent’s supplements to respondent’s motions to compel production of documents and to compel responses to interrogatories the status report attached to the status report are copies of petitioners’ responses to the document request and interrogatories petitioners’ responses in response to the document request petitioners provided two documents declaration of trust of the nis venture trust anda purported trust_indenture relating to the nis family_trust in response to of requests for documents petitioners responded there are no documents responsive to this request such requests included respondent’s requests for documents supporting the various deductions claimed by petitioners in their returns in response to an interrogatory asking petitioners to state their legal theory a portion of petitioners’ response is as follows petitioners will prevail because none of the witnesses are able to prove that the petitioners are subject_to the will of any individuals including individuals referred to as congressmen as such any demands or claims to petitioners’ property are void the tax system is voluntary not mandatory and the irs commissioner has not sic oath of office to the united_states in addition petitioners can show that the individuals of the irs have no legitimate authority over the lives and property of the petitioners the only authority these individuals have is enforcing their arbitrary will at gun-point ms sluyter signed petitioners’ responses motions to quash on date by five consolidated motions made in each of these cases motions to quash respondent moved to quash subpoenas the subpoenas served on charles rossotti peggy rule kevin johnson andrew bricker and james ledbetter the subpoenas are signed by ms sluyter and seek to compel attendance of the individuals subpoenaed to testify at the trial session on behalf of petitioners mr rossotti is the commissioner of internal revenue ms rule is the internal_revenue_service irs district_director central california district mr johnson is a revenue_agent of the irs mr bricker is a special_agent in the criminal investigation branch of the irs and mr ledbetter is an appeals officer of the irs respondent made various arguments as to why the subpoenas ought to be quashed principally respondent argued that none of the individuals can give testimony that is required or relevant for the court to redetermine the deficiencies determined in these cases by order dated date the court ordered petitioners on or before date to file a response to the motions to quash suspended compliance with the subpoenas and set the motions to quash subpoenas for hearing at the trial session on date petitioners lodged with the court petitioners’ response to respondent’s motion to quash subpoenas with supporting memorandum of points and authorities the response to the motion to quash or the response because the response was late the court gave petitioners leave to file it in pertinent part the response contains the following argument the issue before the court is whether or not the individuals of the so-called internal_revenue_service irs and the united_states government have legitimate authority over the lives and property of the petitioners fach witness has initiated force against the petitioners they have each made the wild claim that the individuals of the so-called united_states government’ have not only a right to control -- - petitioners’ life and property but also a right to a portion of that property petitioners have the right to collaterally attack all so-called evidence against them that includes all so-called facts frivolous legal conclusions conclusions such as the absurd claim that petitioners are subject_to so-called federal_law with no further requirements there is no entity commonly called government what is referred to as government is nothing more than individuals these individuals use various titles appended to their names as if that gives them legitimate authority over the lives and property of other people in the response petitioners also claim with respect to respondent’s counsel paul webb that he is a liar they state in his webb’s last pleading he outright lied’ about the zimmerman case in fresno ' apparently petitioners are referring to respondent’s response to petitioners’ motions for protective_order in which respondent states among other things petitioners’ counsel has already argued these same frivolous legal positions before the united_states district_court in an unrelated summons enforcement case the district_court in an unpublished opinion summarily rejected these arguments see zimmerman et al v united_states aftr 2d ustc par big_number e d cal zimmermans argued that they are not subject_to federal taxation because they are neither citizens or residents of the united_states they have no political relationship to the united_states and owe no allegiance to the united_states and the united_states is under no duty to protect the zimmermans the responsibility to pay tax is based on a reciprocal agreement for the united_states to protect the zimmermans we see no inaccuracy in respondent’s statements about the zimmerman case which we further discuss infra in sec iii b -- - ' webb should be sanctioned for his outrageous lie the response is signed by ms sluyter motions for reconsideration on date by one consolidated motion made in each of these cases petitioners moved for reconsideration of our denial of the motions for protective_order and the april order motions for reconsideration among the arguments advanced by petitioners in the motions for reconsideration is that the existence of the internal_revenue_code is not evidence that the code is binding on petitioners petitioners explain that respondent’s counsel still refuses to provide any evidence that the petitioners are subject_to the so-called congress that is all so-called federal_law is it’s the written will of individuals referred to as congressmen it demands no reverence no allegiance and no compliance until there is evidence that petitioners are subject_to the will of these individuals then what the so-called irc says is wholly irrelevant because there is no evidence that it is binding first what is frivolous’ is maintaining that the petitioners are subject_to so-called federal_law while refusing to produce evidence that petitioners are subject_to the written will of individuals referred to as congressmen the filing of a so-called return is no evidence that petitioners are subject_to the will of individuals referred to as congressmen just because the petitioners filed so-called returns out of fear is no evidence that a legitimate obligation to do so exists one must also take into consideration that most of those individuals referred to as congressmen that sic if they can be identified at all by the respondent are more then likely dead or not referred to as congressmen and sic longer are petitioners subject_to the written will of individuals who are dead ms sluyter signed the motions for reconsideration we denied them trial session these cases came on for hearing the hearing pursuant to notice at the trial session at the hearing respondent moved to amend the motions for judgment on the pleadings to limit them to the deficiencies in each case and exclude the penalties counsel for petitioners stated that she had no objection to those motions and the court granted them the court took the motions for judgment on the pleadings as amended still motions for judgment on the pleadings under advisement respondent also informed the court that he would be making a motion for partial summary_judgment with respect to the penalties determined by him in each case the court gave respondent leave until date to make such motion and allowed petitioners until date to respond the court did not conduct proceedings on those portions of the april order ordering petitioners to show cause why they should not be subject_to a penalty under sec_6673 a and ms sluyter to show cause why she should not be required -- - to pay costs pursuant to sec_6673 rather the court ordered that compliance with such orders the orders to show cause be extended to date at which time petitioners and ms sluyter were to show cause in writing why the orders to show cause should not be made absolute the court denied the motions to quash on the grounds that no trial was held and the subpoenas were no longer in force the court denied the sanctions portion of the motions to compel the court continued the consolidated cases and retained jurisdiction subsequent actions by parties on date respondent by separate motion in each case moved for partial summary_judgment as to the sec_6662 penalty the motions for partial summary_judgment or motions no petitioner responded to any of the motions for partial summary_judgment neither petitioners nor ms sluyter has filed any response to the orders to show cause respondent has filed various memoranda of points and authorities in support of the motions for judgment on the pleadings and partial summary_judgment and the orders to show cause as well as the affidavit of paul k webb one of respondent’s attorneys in connection with the order to show cause as to ms sluyter petitioners have attempted to file a document styled emergency motions for continuance and request for sanctions accompanied by ms sluyter’s declaration in support of that document we returned those documents to ms sluyter accompanied by a letter dated date explaining among other things that since the cases are neither calendared for trial nor set for hearing no continuance could be granted by that letter we advised ms sluyter how to ask for more time to respond to the court’s orders by letter dated date we returned to ms sluyter a document styled emergency motion for extension since such document lacked ms sluyter’s original signature and thus was not a proper document see rule a we again advised ms sluyter how to ask for more time to respond discussion i motions for judgment on the pleadings a introduction rule a in pertinent part rule a provides after the pleadings are closed but within such time as not to delay the trial any party may move for judgment on the pleadings the pleadings in these cases consist of the petitions amended petitions and answers since no other pleadings were required or permitted see rule the answers were all made before - - date which is the date on which respondent made the motions for judgment on the pleadings the motions for judgment on the pleadings were made sufficiently in advance of the date of the trial session date so as not to delay trial of these cases the procedural requirements of rule a were thus satisfied as amended the motions ask that the court find that there is due from the various petitioners the deficiencies in tax set forth above petitioners object rule b rule deals with petitions in pertinent part rule provides ob content of petition in deficiency or liability actions the petition in a deficiency or liability action shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability the assignments of error shall include issues in respect of which the burden_of_proof is on the commissioner any issue not raised in the assignments of error shall be deemed to be conceded each assignment of error shall be separately lettered clear and concise lettered statements of the facts on which petitioner bases the assignments of error except with respect to those assignments of error as to which the burden_of_proof is on the commissioner --- - respondent’s arguments respondent’s argument is the same in each of the motions in docket no respondent states petitioner’s amended petition fails to meet these requirements rule b and in fact states that petitioner brings only an issue of law before the court tax_court rule b states that any issue not raised in the assignments of error shall be deemed to be conceded respondent then summarizes the amended petition and states that petitioner has failed to comply with rule b by in effect failing to assign any error to respondent’s determinations of deficiencies for that reason respondent argues the motion should be granted the amended petition merely sets forth frivolous legal positions which are contrary to established law and unsupported by a reasoned colorable argument for change in the law petitioner’s amended petition fails to present any specific allegations of error any meritorious reasons for disagreeing with the notice_of_deficiency nor any facts in support of any such disagreement because petitioner’s amended petition merely sets forth frivolous arguments and as such does not allege any jjusticiable error with respect to the notice_of_deficiency respondent should be granted judgment in his favor based upon the pleadings citations omitted burden_of_proof a judgment on the pleadings is a judgment based solely on the allegations and information contained in the pleadings and not on any outside matters see rule a and b see also -- - fed r civ p c black’s law dictionary 7th ed the movant has the burden of showing entitlement to judgment on the pleadings see 82_tc_403 he must show that the pleadings do not raise a genuine issue of material fact and that he is entitled to a judgment as a matter of law see id see also moore moore’s federal practice sec_12 pincite 3d ed judgment on the pleadings should be granted if the movant ‘is entitled to judgment as a matter of law’ quoting 47_f3d_14 2d cir at the hearing we asked respondent to address whether the provisions of recently enacted sec_7491 add to his burden as movant in these cases respondent believes that they do not we agree sec_7491 was enacted by section a of the internal_revenue_service restructuring reform act of rra publaw_105_206 112_stat_685 as so added sec_7491 is effective with respect to court proceedings arising in connection with examinations by respondent commencing after date the date of the enactment of rra see rra sec c respondent concedes that sec_7491 is effective with respect to these court proceedings provisions of sec_7491 pertinent to this case are set forth in the margin - - among other things sec_7491 provides that in any court_proceeding the burden_of_proof as to any factual issue is on the secretary where the taxpayer who has satisfied certain other sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence --- general_rule if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews and c in the case of a partnership corporation or trust the taxpayer is described in sec_7430 a c penalties notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title -- - requirements produces credible_evidence with respect to that issue see sec_7491 sec_7491 does not add to respondent’s burden as the movant for judgment on the pleadings in these cases because in part the burden on the movant is to show that there are no material facts in dispute see eg abrams v commissioner supra see also 132_f3d_526 9th cir with respect to fed r civ p c which is similar to our rule a judgment on pleadings for defendants reversed when they failed clearly to establish that on the face of pleadings no material issues of fact remained to be resolved and they were entitled to judgment as a matter of law once the movant shows that there are no material facts in dispute as he has here see infra section i b then there remain only legal issues for the court to decide since there remain only legal issues burden_of_proof and therefore sec_7491 are irrelevant b discussion respondent has determined deficiencies in tax against each of the petitioners and the petitioners have filed petitions we have jurisdiction to redetermine the correct amount of such deficiencies see sec_6214 as set forth supra in section t a the petition in a deficiency case must set forth each and every error that the petitioner alleges to have been committed by - - the commissioner and clear and concise statements of facts upon which the petitioner bases the assignments of error furthermore any issue not raised in the assignments of error is deemed conceded see id a petition that makes only frivolous and groundless arguments makes no justiciable claim and it is properly subject_to a motion for judgment on the pleadings see 82_tc_403 see also rodriguez v commissioner tcmemo_1995_67 judgment on the pleadings granted where petitions merely set forth frivolous protester arguments that have been heard by this court on many occasions and rejected wright v commissioner tcmemo_1990_232 frivolous argument in petition that petitioner was exempt from federal taxation justified granting respondent’s motion to dismiss for failure to state a claim brayton v commissioner tcmemo_1989_664 taxpayer made meritless tax-protester arguments quoting abrams the court stated a judgment on the pleadings is appropriate where a petition raises no justiciable issues we may grant a motion for judgment on the pleadings as to less than all the issues ina case see 92_tc_1127 caplette v commissioner tcmemo_1993_46 partial judgment on the pleadings except as to fraud_penalty where petition merely contained tax_protester arguments that have been heard and rejected by this court on many occasions - - the amended petitions all contain the same arguments the petitioners have no tax_liability due to a lack of consideration i t does not appear that the united_states and the state of california each a body politic with their respective governments are under any legal_obligation to protect our property and ourselves although petitioners may have accepted some commercial benefits it does not appear that the tax in question bears a fiscal relation to those benefits and regardless of the fact that some commercial benefits may have been accepted it does not appear that any obligation to pay any particular tax in return was ever disclosed those are all frivolous arguments on numerous occasions courts have rejected similar arguments see eg 832_f2d_986 7th cir the notion that the federal_income_tax is contractual or otherwise consensual in nature is not only utterly without foundation but has been repeatedly rejected by the courts 707_f2d_978 8th cir taxpayer unsuccessfully argued that taxes are debts only incurred when individuals contract with the government for services the cases cited in the amended petitions are not relevant to the adjustments made in the notices of deficiency none of those cases relates to the validity of the trusts involved or to the substantiation of expenses which are the issues set forth in the notices furthermore the -- p7 - statute cited in the amended petitions u s c section has long since been repealed when it was effective the statute related to the testing of chemical and biological agents on humans clearly such a statute is not relevant to our redetermination of any deficiency in petitioners’ federal income taxes in the amended petitions petitioners state that petitioners bring only an issue of law before the court in petitioners’ responses to the motions for judgment on the pleadings petitioners claim that that no longer is the case nevertheless petitioners have not moved to amend the amended petitions to aver any facts in support of their assignments of error see rule sec_34 sec_41 indeed in petitioners’ responses to the motions petitioners’ claim t here is no evidence to suggest that there is a bona_fide political relationship between the petitioners and the ‘united states’ and the ‘state of california’ and that the petitioners are subject_to the written will of individuals called ‘congressmen’ those claims do not raise any factual issue relevant to our redetermination of the deficiencies determined by respondent those are frivolous claims of no merit petitioners have raised no factual issues for decision by us none of the petitions or amended petitions assign any error that we consider justiciable petitioners rely on meritless tax- - - protester arguments that demand no respect from the courts petitioners have failed to make any legitimate challenge to the deficiencies determined by respondent they have not assigned any error that could possibly influence us to redetermine the deficiencies determined by respondent c conclusion in the petitions petitioners have failed to address any of the adjustments made in the notices of deficiency we therefore consider petitioners to have conceded those adjustments see rule b they have made no other argument of which we take cognizance we shall grant the motions for judgment on the pleadings il motions for partial summary_judgment a introduction background the motions for partial summary_judgment ask for partial summary adjudications as to the sec_6662 penalties those motions were made following respondent’s amendments to the under various of the theories underlying respondent’s adjustments with respect to petitioners hae-rong and lucy b ni eg the income of the trusts is taxed to hae-rong and lucy b ni because the trusts are shams with no economic_substance the trusts would owe no income_tax and there could be no deficiency in tax respondent has nevertheless with respect to the trusts determined deficiencies in tax we recognize that respondent may issue inconsistent notices in order to protect his interests we will delay entering decisions in these cases until the parties have had the opportunity to advise us how we should deal with any inconsistencies - motions for judgment on the pleadings to remove the penalties from the scope of those motions and thus to limit them to the deficiencies in each case respondent explained his action in amending the motions for judgment on the pleadings as resulting from his concern that the pleadings alone did not satisfy the burden of production that sec_7491 imposes on him with respect to petitioners’ liabilities for the sec_6662 penalties see sec_7491 apparently respondent was concerned that because of sec_7491 we would refuse to enter judgment on the pleadings with respect to the sec_6662 penalties sec_6662 accuracy-related_penalties sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of any underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations hereafter simply negligence or any substantial_understatement of tax negligence has because of respondent’s amendments to the motions for judgment on the pleadings we do not determine the adequacy of petitioners’ pleadings with respect to the sec_6662 penalties rule b provides that the petition shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability any issue not raised in the assignments of error shall be deemed to be conceded we need not determine whether in fact petitioners failed to assign error to respondent’s determinations of the sec_6662 penalties and thus are deemed to concede their liabilities for such penalties thereby allowing for judgment on the pleadings with respect to such liabilities -- - been defined as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances see 85_tc_934 a substantial_understatement exists for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure see sec_6662 a summary_judgment a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there 1s no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b a partial summary adjudication may be made which does not dispose_of all the issues in the case id the party moving for summary_judgment has the burden of showing the absence of a genuine issue as to any material fact see eg 78_tc_412 b discussion as noted in our background discussion petitioners are deemed to have admitted certain facts the deemed admissions were made pursuant to rule c by the deemed admissions the petitioners have each admitted negligence in the preparation and filing of his their income_tax return for the admissions - - referred to in rule b include those deemed admitted under rule c see eg marshall v commissioner t c respondent can rely on a deemed admission of negligence to show that there is no genuine issue as to any material fact and that the taxpayer was negligent as a matter of law see eg battikhi v commissioner tcmemo_1998_208 mcilvane v commissioner tcmemo_1994_104 we have here however more than conclusory deemed admissions of negligence by the deemed admissions petitioners are also deemed to admit numerous additional facts that when taken together establish that each failed to exercise the due care of a reasonable and ordinarily prudent person under like circumstances for example each petitioner is deemed to admit that the trusts are shams created primarily for income_tax purposes petitioners assigned no error to respondent’s determination of a penalty or set forth any facts contradicting respondent’s grounds we are satisfied that all of the underpayments of tax here in question are attributable to negligence and so find moreover by the deemed admissions petitioners are deemed to admit to copies of their income_tax returns we have examined those copies and based on the deficiencies in tax determined by respondent which we will sustain we find that all of the underpayments of tax here in question are attributable to substantial understatements of tax c conclusion based either on the negligence of petitioners or their substantial understatements of income_tax the motions for partial summary_judgment shall be granted petitioners are liable for the sec_6662 penalties determined by respondent iii orders to show cause a penalty pursuant to sec_6673 introduction petitioners in each of these cases have been ordered to show cause why the court should not impose a penalty pursuant to sec_6673 the order to show cause or the order no petitioner has obeyed the order respondent has filed his memorandum of points and authorities in support of the order respondent’s memorandum for the reasons that follow we shall make the order to show cause absolute sec_6673 a sec_6673 provides for the imposition of penalties and the awarding of costs sec_6673 applies to proceedings before the tax_court in pertinent part it provides procedures instituted primarily for delay etc whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay - - b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure discussion a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law the inquiry is objective if a person should have known that his position is groundless a court may and should impose sanctions 791_f2d_68 7th cir see also 820_f2d_1464 9th cir trial court’s finding that taxpayer should have known that claim was frivolous allows for sec_6673 penalty booker v commissioner tcmemo_1996_261 we have already concluded that the petitions make nothing but frivolous arguments see supra sec i b hae-rong ni is both petitioner in his own right and as trustee petitioner for the trusts he was not represented by counsel when he filed the petitions in these cases attached to respondent’s memorandum is a copy of a diploma issued by oregon state university in conferring on one hae-rong ni the degree of doctor of philosophy in respondent’s memorandum he states that hae-rong ni is highly - -- educated and thus should have been aware that the arguments that he was making on his own behalf and on behalf of the trusts are frivolous respondent argues that had hae-rong ni conducted any research at all he would have found that courts have rejected similar arguments petitioners have failed to respond to respondent’s memorandum and we accept as true respondent’s representation as to hae-rong ni’s education we also agree that he should have known that his positions were frivolous consequently we find that petitioners’ positions in each of these cases are frivolous moreover we believe that petitioners both instituted and maintained these proceedings primarily for delay all of the petitioners filed returns and reported items of income and deduction petitioners hae-rong and lucy b ni reported total taxes due of dollar_figure none of those returns claim that petitioners are not subject_to the federal_income_tax as petitioners claim in the petitions the notices of deficiency are based on the positions taken by petitioners in their returns respondent’s principal adjustment questions the independent tax existence of the trusts other adjustments disallow deductions and other_amounts for lack of substantiation petitioners have made no attempt to meet respondent’s adjustments head on by the deemed admissions petitioners admit the following neither petitioners hae-rong or lucy b ni in their own right nor -- - petitioner hae-rong as trustee of the trusts appeared before respondent for the scheduled audit of their his return neither petitioners hae-rong or lucy b ni nor any representative on their behalf appeared before respondent to comply with summonses issued to such petitioners even though ordered to do so by the u s district_court for the northern district of california none of the petitioners have provided records to respondent to substantiate the deductions losses and other items claimed by them on their returns nor do they have such records moreover by the april order we ordered petitioners to produce documents to respondent and answer his interrogatories we have reviewed petitioners’ responses to the april order copies of which are attached to the status report filed by respondent those responses are inadequate and we believe not made in good_faith it appears to us that petitioners abandoned their return positions before they filed the petitions in these cases we assume that they concluded that their return positions lacked merit see eg johnston v commissioner tcmemo_2000_315 reviewing long line of authority prohibiting assignment to a_trust of income earned from rendering personal services rather than press positions in which they appear to have lost confidence petitioners chose instead to pursue a strategy of noncooperation and delay - - undertaken behind a smokescreen of frivolous tax-protester arguments clearly the taxpayers in these cases deserve penalties under sec_6673 in determining the amounts of those penalties we take account of the repeated incidents of petitioners’ noncooperation and nonresponsiveness both during respondent’s examinations of their returns see cary v commissioner tcmemo_1988_128 affd without published opinion 900_f2d_262 9th cir and during the pendency of this case we also take account of the fact that as these proceedings progressed and counsel appeared for petitioners petitioners’ frivolous arguments multiplied see infra sec iii b finally we are aware that petitioner hae-rong ni also known as frank ni is here both in an individual capacity and as trustee for the trusts by the deemed admissions petitioners admit that during the taxable_year in question the trusts were the alter egos of petitioners hae-rong and lucy b ni and the trusts were shams created primarily for income_tax purposes petitioners abandoned their return positions before they filed the petitions in these cases since petitioners abandoned their return positions before they filed the petitions in these cases we assume that petitioners recognize the truth of the deemed admissions and have brought the trust cases only to ensure that respondent does not assess the same deficiency -- - against both the nis as individuals and the trusts see supra note however petitioner hae-rong ni as trustee has not limited himself to filing protective petitions in the trust cases he has raised the same frivolous arguments with respect to the trust that he has raised in his individual capacity such duplication has served to burden respondent and the court and delay disposition of these cases we will therefore impose penalties not only on hae-rong and lucy b ni but also on the trusts taking into account the actions of petitioner hae-rong ni in the trust cases and petitioners hae-rong and lucy b ni in their case the amounts in dispute in each case respondent’s efforts to dissuade petitioners from their groundless arguments and the time and effort of the court reguired to dispose_of these cases we believe that the maximum penalty in the amount of dollar_figure is appropriate with respect to petitioners hae-rong and lucy b ni and smaller penalties in the amount of dollar_figure in the case at docket no and dollar_figure in the case at docket no are appropriate with respect to each of the trusts conclusion the order to show cause shall be made absolute and petitioner petitioners in each case shall pay to the united_states a penalty pursuant to sec_6673 in the amount of dollar_figure in docket no dollar_figure in docket no and dollar_figure in docket no -- - b costs pursuant to sec_6673 introduction ms sluyter has been ordered to show cause why she should not be reguired to pay costs pursuant to sec_6673 the order to show cause or the order she has not obeyed the order respondent has filed his memorandum of points and authorities in support of the order respondent’s memorandum along with the declaration of paul k webb esq the webb declaration for the reasons that follow we shall make the order to show cause absolute sec_6673 a sec_6673 provides for counsel’s liability for excessive costs in pertinent part sec_6673 provides counsel’s liability for excessive costs whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require--- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct discussion a bad faith sec_6673 is a relatively new provision ’ and in 99_tc_533 we discussed fully the standards for imposing costs under it while there may be some guestion as to whether before we impose costs we must find that the attorney or other person admitted to practice before the tax_court without distinction attorney acted in bad faith see harper v commissioner supra pincite we have no trouble in finding that in these cases ms sluyter did act in bad faith the standard of bad faith that we believe is here satisfied is the standard described by us in harper v commissioner viz that the challenged actions are entirely without colorable pretext or basis and are taken for reasons of harassment or delay or for other improper purposes harper v commissioner supra pincite for purposes of determining bad faith a claim is colorable if it has some legal and factual support considered in light of the reasonable beliefs of the individual making the claims see 620_f2d_339 2d cir citing aba model rules of professional conduct sec_3_3 comment discussion draft see also golden bfagle distrib corp v ’ sec_6673 was added to the code by sec a of the omnibus budget reconciliation act of publaw_101_239 103_stat_2106 and applies to positions taken after date in proceedings pending on or commenced after such date -- - burroughs 801_f2d_1531 9th cir similar standards for imposing sanctions pursuant to rule fed r civ p bad faith may be found not only in the actions that led to the litigation but also in the conduct of the litigation see harper v commissioner supra ms sluyter entered her appearances in the consolidated cases on date after the petitions had been filed it is clear that on that date ms sluyter was aware of the meritless tax-protester arguments made in the petitions on date a week before her appearances ms sluyter met with respondent’s counsel the april meeting and she both repeated and added to the specious arguments made in the petition respondent has provided us with a letter from respondent’s counsel to ms sluyter dated date the april letter analyzing various cases and statutory provisions and showing the lack of merit in ms sluyter’s arguments made at the april meeting we have examined the april letter it put ms sluyter on clear notice that her arguments were meritless nevertheless ms sluyter has persisted in those and similar arguments she has signed documents submitted to respondent and the court that contain meritless and in some instances inflammatory statements eg - al --- p etitioners can show that the individuals of the irs have no legitimate authority over the lives and property of petitioners the only authority these individuals have is enforcing their arbitrary will at gun point there is no entity commonly called government what is referred to as government is nothing more than individuals these individuals use various titles appended to their names as if that gives them legitimate authority over the lives and property of other people one must also take into consideration that most of those individuals referred to as congressmen that if they can be identified at all by the respondent are more then likely dead or not referred to as congressmen and sic longer are petitioners subject_to the written will of individuals who are dead just because the petitioners filed so-called returns out of fear is no evidence that a legitimate obligation to do so exists we believe that by those statements ms sluyter intended to make legal claims and those claims are entirely without color no attorney could reasonably believe that ms sluyter’s dead congressmen claim is more than meritless or the federal government lacks authority to collect income taxes moreover we believe that ms sluyter made those claims for delay or other improper purposes as stated supra in section tiit a it appears to us that petitioners abandoned their return positions in favor of a strategy undertaken behind a smokescreen - -- of frivolous and tax-protester arguments of noncooperation and delay ms sluyter abetted that strategy by reiterating and multiplying those frivolous and tax-protester arguments see the discussion infra in sec iii b b we believe that there is ample evidence that ms sluyter conducted this litigation in bad faith b unreasonable and vexatious multiplication of proceedings in sum the following actions among others lead us to believe that ms sluyter unreasonably and vexatiously multiplied the proceedings before the court petitioners’ motions for protective_order were made on date the day ms sluyter entered her appearances the motions were signed by ms sluyter those motions were made in response to respondent’s discovery regquests we ordered respondent to respond and after considering that response denied the motions in essence the memoranda that accompany the motions state that until respondent proves that he has rule a provides practitioners before the court shall carry on their practice in accordance with the letter and spirit of the model rules of professional conduct of the american bar association model rules our finding that ms sluyter conducted this litigation in bad faith brings into question her conduct under the model rules see eg model rule sec_3_1 sec_3_2 and sec_3_3 in relevant part the term vexatious means to cause or create or intended to cause or create vexation or annoyance the american heritage dictionary 4th ed -- - legitimate authority over petitioners’ lives and property they should not be required to comply with respondent’s requests for discovery we again point out that petitioners filed returns reporting items of income and deduction sec_7602 a establishes the secretary’s authority to examine a taxpayer’s books_and_records to determine the correctness of any return clearly ms sluyter knew that when she signed the motion we say that because respondent has brought to our attention another proceeding in which ms sluyter represented tax-protesters challenging the commissioner’s summons enforcement action that proceeding zimmerman v united_states aftr 2d ustc par big_number e d cal involves findings and recommendations submitted by u s magistrate judge o’neill to the hon anthony w ishii judge u s district_court for the eastern district of california in his findings and recommendations all of which are adverse to the zimmermans magistrate judge o’neill states that under sec_7602 to ascertain the correctness of any return the secretary is authorized to examine ‘any books papers records or other data which may be relevant or material’ for irs inguiry id moreover in zimmerman v united_states aftr 2d ustc par __ e d cal judge ishii imposed sanctions against ms sluyter under fed r civ p for tax- protester type arguments that she had advanced in the proceeding discussed in the text and in a related subsequent proceeding - respondent’s right to obtain discovery is established by our rules see rule a the motions were groundless and ms sluyter had reason to know that the motions served no purpose other than to delay these proceedings and annoy the court and respondent ms sluyter also signed petitioners’ objections to respondent’s motion for judgment on the pleadings and supporting memorandum that document makes the unsupported statement that petitioners have no bona_fide political relationship to the united_states and the frivolous argument that there is no evidence that petitioners are subject_to the written will of individuals called congressmen it accompanied ms sluyter’s affidavit stating there is a factual dispute as to the petitioners relationship to the united_states and the state of california no legitimate factual dispute is raised in the pleadings or was otherwise before the court the response was unreasonable and contributed to the delay in concluding these proceedings we have detailed the subpoenas signed by ms sluyter respondent moved to quash the subpoenas and petitioners filed the response to the motions to quash among those subpoenaed was charles rossotti commissioner of internal revenue at the trial session we denied the motions to guash on the grounds that no trial was held and the subpoenas were no longer in force we - - agree however with the principal argument made by respondent in the motions to quash viz the testimony of the subpoenaed witnesses is irrelevant to the court’s redetermination of the deficiencies determined by respondent the statement in the response to the motions to quash that the issue before the court is whether the irs and the u s government have legitimate authority over the lives and property of the petitioners is as we have discussed groundless and served only to unreasonably protract these proceedings moreover the response contains the unsupported and unsupportable charge that respondent’s counsel lied about zimmerman v united_states supra the response also claims without support each witness has initiated force against the petitioners such charges can only have been made to vex or distress respondent his counsel and this court from the time ms sluyter entered her appearances in these cases to the present she has acted to multiply these proceedings by actions that are both unreasonable and vexatious there remains only the question of the amount of costs we shall require her to pay costs attorney’s fees awarded under sec_6673 are to be computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate the product is known as the ‘lodestar’ amount harper v -- - commissioner t c pincite respondent has submitted respondent’s memorandum in support of the order to show cause in support of respondent’s memorandum respondent has submitted the webb declaration declaration of paul k webb respondent’s counsel attached to the webb declaration are copies of respondent’s internal time keeping records reflecting the total time expended on the consolidated cases by among others attorneys paul k webb dale a zusi and debra k moe their total time spent working on the cases is set forth as well as their time spent working on the cases since the appearance of ms sluyter since the appearance of ms sluyter the hours spent working on the cases by mr webb ms zusi and ms moe are and respectively respondent asks reimbursement only for those hours spent by his attorneys on tasks that would not have been required in the absence of ms sluyter’s vexatious actions multiplying these proceedings excess hours respondent asks reimbursement for dollar_figure hours of mr webb’s time at a rate of dollar_figure an hour mr webb is the attorney with day-to-day responsibility for the cases he is an attorney employed in respondent’s san jose california district counsel’s office he has been a member of the california state bar since he has detailed the time he spent on the cases which involved time spent on research drafting review of submissions a7 - to the court and appearances based in part on the costs of living and attorney wages in san jose california respondent asks reimbursement at a rate of dollar_figure an hour for mr webb’s time the hourly rate properly charged for the time of a government attorney is the amount to which attorneys of like skill in the area would typically be entitled for a given type of work on the basis of an hourly rate of compensation harper v commissioner t c pincite petitioners and ms sluyter have made no response to the order to show cause we have no reason to believe that dollar_figure an hour is not a reasonable hourly charge for mr webb’s time or that dollar_figure is not the number of excess hours mr webb expended on this litigation we are familiar with the procedural and factual history of this case and believe that dollar_figure hours was reasonably necessary for mr webb to do the work he described see 957_f2d_1513 9th cir we find that dollar_figure is a reasonable hourly charge for mr webb’s time and dollar_figure is the number of excess hours he reasonably expended on this litigation the lodestar amount for mr webb’s time is dollar_figure respondent asks reimbursement for dollar_figure hours of ms zusi’s time at a rate of dollar_figure an hour ms zusi is the abusive trust coordinating attorney for the central california district of the irs she has practiced law for more than years both with district_counsel and as a trial attorney and assistant u s -- - attorney with the department of justice ms zusi’s hours were spent on research advice review of submissions in these cases and appearances also based on local rates of compensation_for attorneys respondent asks reimbursement at a rate of dollar_figure an hour for ms zusi’s time for similar reasons as with respect to mr webb we find that dollar_figure is a reasonable hourly charge for ms zusi’s time and dollar_figure is the number of excess hours she reasonably expended on this litigation the lodestar amount for ms zusi’s time is dollar_figure respondent asks reimbursement for hours of ms moe’s time at a rate of dollar_figure an hour ms moe is mr webb’s supervisor she is an assistant district_counsel in respondent’s san jose california district counsel’s office ms moe has been practicing law since also based on local rates of compensation_for attorneys respondent asks reimbursement at a rate of dollar_figure an hour for ms moe’s time for similar reasons as with respect to mr webb we find that dollar_figure is a reasonable hourly charge for ms moe’s time and is the number of excess hours she reasonably expended on this litigation the lodestar amount for ms moe’s time is dollar_figure the total lodestar amount for the time of mr webb ms zusi and ms moe is dollar_figure respondent has not itemized costs for travel expense photocopying or supplies used in preparing the cases respondent limits his request for costs to --- - the total lodestar amount we shall require ms sluyter to pay costs in that amount c conclusion we find that dollar_figure is a reasonable amount for respondent’s excess attorney’s fees incurred by reason of ms sluyter’s unreasonable and vexatious multiplication of these proceedings therefore we shall make the order to show cause absolute and order ms sluyter personally to pay respondent dollar_figure pursuant to sec_6673 that she make payment by means of a certified check cashier’s check or money order in favor of the irs that such payment be delivered to respondent’s counsel at the office of district_counsel in san jose california not later than days from the date the order is served and that respondent report to the court if such payment is not timely received iv conclusion to reflect the foregoing an appropriate order imposing a sanction on crystal d sluyter shall be issued and other appropriate orders shall be issued
